PER CURIAM.
The defendant wife appeals a final judgment of dissolution of marriage. She assigns error upon the court’s failure to find that she has a special equity in her husband’s property and upon the amount of alimony allowed. It appears that the trial court may have proceeded improperly in establishing and then modifying a separate maintenance judgment. See Sackler v. Sackler, Fla.1950, 47 So.2d 292, which approves a procedure for the establishment of final judgments of divorce of a sister state. Nevertheless, we have examined this record as to the assets, income, and earning capacity of the parties, and find that no error is capable of being demonstrated based on the facts of the case.
Affirmed.